Citation Nr: 1117066	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for arthritis of the right hand.

2.	Entitlement to service connection for arthritis of the bilateral feet.

3.	Entitlement to an initial compensable rating for erectile dysfunction.

4.	Entitlement to an initial rating in excess of 10 percent for hypertension.

5.	Entitlement to an initial compensable rating prior to September 4, 2009 and in excess of 10 percent thereafter for peripheral neuropathy of the lower left extremity.

6.	Entitlement to an initial compensable rating prior to September 4, 2009 and in excess of 10 percent thereafter for peripheral neuropathy of the lower right extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland which denied service connection for arthritis of the bilateral hands and feet.  This decision also granted service connection for hypertension, erectile dysfunction, and peripheral neuropathy of the left and right lower extremities, all as secondary to diabetes mellitus. 

During the pendency of the appeal, in a December 2009 rating decision, the RO assigned an increased evaluation of 10 percent, effective September 4, 2009 for the Veteran's peripheral neuropathy of the left and right lower extremities.  The decision also assigned an increased evaluation of 10 percent, effective June 3, 2002 for the Veteran's hypertension, which is also the date that service connection was established.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran submitted a statement in September 2009 indicating that he was claiming service connection for arthritis of the left hand.  While the Veteran may have intended this to be a withdrawal of other issues, he did not explicitly state that he was withdrawing the issues of service connection for arthritis of the right hand and bilateral feet, as required under 38 C.F.R. § 20.204.  As such the Board will assume jurisdiction over the claims of service connection for arthritis of the right hand and bilateral feet.

With regard to the Veteran's claim of service connection for arthritis of the left hand, the Board notes that this claim was granted in the December 2009 rating decision.  As such, it is no longer before the Board.  

The case was brought before the Board in August 2007 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include sending the Veteran new notice of how to substantiate his claims, obtaining the most current VA medical records, and affording him new VA examinations.  The Veteran was provided updated notice in April 2008 of how he could substantiate his claims.  The Veteran's most recent VA treatment records from were obtained and associated with the claims file.  The Veteran was afforded a VA examination in September 2009 and October 2009 for his erectile dysfunction, hypertension, and peripheral neuropathy of the bilateral lower extremities claims.  The Veteran was afforded a VA examination in October 2009 for his arthritis of the right hand and bilateral feet.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate the Veteran has been diagnosed with arthritis of the right hand.

2.	The Veteran's arthritis of the bilateral feet is related to service.

3.	The Veteran's erectile dysfunction is not manifested by a penile deformity.

4.	The Veteran's hypertension is manifested by no more than diastolic pressure under 100 and systolic pressure under 160; and it requires continuous medication for control.

5.	Prior to September 4, 2009, the Veteran's peripheral neuropathy of the lower left extremity was manifested by aching pain in the legs, with no numbness or paresthesias.

6.	As of September 4, 2009 the Veteran's peripheral neuropathy of the lower left extremity was manifested by tingling, numbness with pain, and decreased sensation from below his knees to his feet.

7.	Prior to September 4, 2009, the Veteran's peripheral neuropathy of the lower right extremity was manifested by aching pain in the legs, with no numbness or paresthesias.

8.	As of September 4, 2009 the Veteran's peripheral neuropathy of the lower right extremity was manifested by tingling, numbness with pain, and decreased sensation from below his knees to his feet.


CONCLUSIONS OF LAW

1.	Arthritis of the right hand was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.	Arthritis of the bilateral feet was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.	The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.31, 4.115b, Diagnostic Code 7522 (2010).

4.	The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

5.	The criteria for an initial compensable rating from September 12, 2001 to September 3, 2009 for lower left peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010).

6.	The criteria for a rating in excess of 10 percent as of September 4, 2009 for lower left peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010).

7.	The criteria for an initial compensable rating from September 12, 2001 to September 3, 2009 for lower right peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010).

8.	The criteria for a rating in excess of 10 percent as of September 4, 2009 for lower right peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the Veteran's claim of service connection for arthritis of the bilateral feet, the benefit sought on appeal has been granted in full, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements were met in this case by letters sent to the Veteran in October 2002 and April 2008.  The October 2002 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the June 2003 rating decision, the Board finds that providing him with adequate notice in the April 2008 letter followed by a readjudication of the claim in the December 2009 rating decision and supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for arthritis of the right hand, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's contention that he has arthritis of the right hand.  The Veteran himself has provided statements that his arthritis of the right hand is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

Increased Ratings VCAA Notice

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), the Court of Appeals for Veterans Claims (CAVC or "the Court") held that, with respect to increased rating claims, section 5103(a) notice requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in the severity of the disability and the effect the worsening has on the Veteran's employment and daily life.  Notice may also need to include the specific Diagnostic Code under which the Veteran is rated if entitlement to a higher disability rating would not be satisfied by the Veteran demonstrating a noticeable worsening or increase in severity of the disability.

This decision was recently vacated by the Federal Circuit in Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit held that notice need not be veteran specific, provide alternative diagnostic codes or ask the Veteran to submit evidence indicative of daily life impairment.

To the extent the Federal Circuit opinion still requires additional duty-to-notify requirements for increased rating claims; such requirements are inapplicable to initial rating claims.  That is, for initial rating claims, where, as is the case here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet.  App. at 490-491; Dunlap v. Nicholson, 21 Vet.  App. 112 (2007).  In line with the above reasoning, Vazquez-Flores v. Peake (dealing with providing additional notice in cases of increased ratings) does not apply to initial rating and effective date claims because VA's VCAA notice obligation was satisfied when the RO granted the Veteran's claim for service connection.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in September and October 2009 for his erectile dysfunction, hypertension, and peripheral neuropathy claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as arthritis, when it is manifested to a compensable degree within 1 year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.


Arthritis of the Right Hand

The Veteran is alleging his current right hand arthritis is due to his active service duties.  For the reasons that follow, the Board has determined that it is not.

Service treatment records indicate the Veteran was provided medical examinations at entrance to and separation from service, in July 1967 and November 1969, respectively.  At the entrance examination he did not report any problems with his right hand and the examiner noted no defects.  Ultimately the Veteran was found to be qualified for induction.  At his separation examination in November 1969 the examiner did not note any defects of the Veteran's right hand.  The Veteran also did not indicate on his Report of Medical History that he was having right hand problems.

In short, the Veteran's service treatment records are silent for complaints, treatment, or diagnosis of arthritis of the right hand.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

After service, the Veteran has produced no competent evidence that he is currently diagnosed with, or is being treated for, arthritis of the right hand.  The Veteran reported in a January 2003 VA examination that his right hand seemed weaker than it used to be and he was having trouble gripping things.  The Veteran also reported nighttime pain in his right hand which was not helped by the use of anti-inflammatories.  The Veteran had various x-rays taken in January 2003 and the examiner did not x-ray his right hand.  Although arthritis was diagnosed in his left hand and right hip, the examiner did not diagnose arthritis of the right hand.  Furthermore, the Veteran has had multiple VA examinations since the January 2003 examination and he has not complained of right hand arthritis, nor has he been diagnosed with it.  See e.g., September 2009 VA examination and October 2009 VA examination.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Arthritis must be established by X-ray studies. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As such, taking all evidence of record into account, the Board finds that no medical professional has diagnosed the Veteran with arthritis of the right hand.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F. 3d. 1328 (Fed. Cir. 1997) (to establish a claim of service connection, a current disability must have existed on or after the date of the claim for service connection); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (there is a current disability for VA purposes, when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if it subsequently resolves).

In sum, the Board finds that there is no competent evidence of a current diagnosis of arthritis of the right hand.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and the weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.


Arthritis of the Bilateral Feet

The Veteran contends that his arthritis of the bilateral feet is related to his military service.  The Board notes the Veteran underwent a pre-induction examination in July 1967.  In his Report of Medical History the Veteran checked that he had "foot trouble," but there is no further discussion of what this meant.  The July 1967 Report of Medical Examination noted no defects of the Veteran's feet and ultimately he was found qualified for enlistment.  

An October 1968 service treatment record indicated that the Veteran was seen for bilateral foot trouble.  The Veteran was able to walk on his toes, but had some moderate difficulty walking on his heels.  The Veteran was diagnosed with flat feet and it was noted that radiographs showed slight pronation.

At the Veteran's separation examination in November 1969 the examiner noted no defects with the Veteran's feet and he was found to be qualified for separation.

Post-service, there are VA treatment records from the VA podiatry clinic.  The Veteran was seen in the VA podiatry clinic in June 2009 and it was noted that he was suffering from bilateral pes planus and needed orthotic inserts.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he did not use crutches or braces, but he did find that orthotics were helpful for his bilateral foot condition.  The Veteran reported that his main problem was intermittent pain in his feet, which was made worse by increased activity.  

The examiner noted when the Veteran was standing he had a mild pes planus alignment and his heel was in slightly increased valgus.  The examiner noted there was calcification of the arteries at the ankle and arthritic spurring.  The examiner stated that the natural history of pes planus was an increased propensity for arthritis.  The examiner ultimately found that it was at least as likely as not that that the Veteran's bilateral foot arthritis was related to his bilateral flatfeet.

Therefore, as there is evidence of bilateral pes planus during service, the claims file contains a current diagnosis of bilateral pes planus and arthritis, and a VA examiner has linked the Veteran's bilateral pes planus to his arthritis, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for arthritis of the bilateral feet is granted.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile Dysfunction

The Veteran alleges that he should be awarded a compensable rating for his erectile dysfunction.  The Veteran currently has a noncompensable rating under Diagnostic Code 7522.  Under this Diagnostic Code, a 20 percent rating is warranted where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedule does not provide a zero percent rating for a diagnostic code, one will be assigned where the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board further notes in the June 2003 rating decision the Veteran has also been granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k)(West 2002); 38 C.F.R. § 3.350(a).  

After careful review of the record, the Board finds that the competent medical evidence of record does not support a compensable rating.  At a VA examination in January 2003 the Veteran reported that he was having problems getting an erection and he had been given a vacuum pump, which he reported was working well.  A physical examination showed a circumcised penis with no lesions to the testicles and the scrotum was without hernia.  It has been noted throughout VA treatment records that the Veteran suffers from erectile dysfunction, but there has been no opinion that the Veteran has a penile deformity.  See e.g., May 2006 and June 2007 VA treatment records.

A September 2009 VA examination report stated that the Veteran reported that after getting a penile implant he was able to have intercourse, but could not ejaculate.  The examiner noted bilateral descended testicles, no testicular masses, and no penile deformity.

At an October 2009 VA examination the Veteran reported he had suffered from erectile dysfunction since 1996.  He indicated that he has tried medication, a vacuum pump, and a penile implant.  He reported that he could have erections, but was unable to ejaculate.  The Veteran reported no history of urinary tract infections or urinary retention.  The examiner reported a normal testicles and prostate examination, but noted that the Veteran's penile implant has made the penile shaft straight.  The examiner noted no current deformity and found that the Veteran was able to have sexual intercourse, but could not ejaculate.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

There is no evidence that the Veteran has a penile deformity, which would warrant a higher evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522.Absent evidence of penile deformity, a compensable rating is not warranted under Diagnostic Code 7522.  

The Board acknowledges the Veteran's contentions that his erectile dysfunction warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115b with respect to determining the severity of his service-connected erectile dysfunction.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected erectile dysfunction at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Hypertension

The Veteran contends that his current hypertension should be rated higher than 10 percent.  For the reasons that follow, the Board concludes it should not.

The Veteran's hypertension is currently rated as 10 percent disabling.  Under the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  20 percent is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  A 40 percent rating is awarded where diastolic pressure is predominantly 120 or more.  A 60 percent rating is awarded where diastolic pressure is predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

The Veteran was afforded a VA examination in January 2003 where his blood pressure was recorded at 112/78.  The Veteran reported that he had been diagnosed with hypertension in 2002 and he had been on treatment to control it since that time.  The examiner noted no murmurs, thrills, lifts, or heaves when listening to his heart.  The Veteran was diagnosed with hypertension, as secondary to his diabetes.  

The Veteran was also afforded a VA examination in September 2009.  At this examination the Veteran reported that he took medication to control his hypertension.  He told the examiner that his systolic pressure was usually in the 130s-140s and his diastolic was usually in the 70s-80s.  He denied any symptoms, strokes or heart attacks due to his hypertension.

The examiner's physical examination revealed that the Veteran's blood pressure was 142/80 (3 times).  After reviewing the evidence and examining the Veteran the examiner opined that his hypertension was mild.  She could not state, without resorting to mere speculation, whether the Veteran's diastolic blood pressure would be 100 or higher without medication.

At an October 2009 VA examination the Veteran again reported that he was on medication to control his hypertension and his usual blood pressure readings were the same as from the September 2009 VA examination.  The Veteran reported no hospitalizations, strokes, or heart attacks due to his hypertension.

The examiner reported 3 blood pressure readings of 128/64, 120/74, and 124/70.  After reviewing the Veteran's medical records and performing a physical examination, the examiner concluded that it was at least as likely as not that the Veteran's diastolic pressure would be over 100 if he was not on continuous medication.  The examiner's rationale was that the Veteran was currently on 2 medications to control his blood pressure and in December 2003 the Veteran's diastolic blood pressure was recorded at 92.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The VA treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; however it has never been recorded that his diastolic pressure is predominantly 110 or more, or that his systolic pressure is predominantly 200 or more.  See e.g., VA treatment records: June 2007, 137/77, August 2008, 144/84, June 2009, 121/65.

As there is no evidence to indicate that at any time during the appeal period the Veteran's diastolic pressure was predominantly 110 or more, or that his systolic pressure was predominantly 200 or more, a higher rating of 20 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board acknowledges that the Veteran believes his hypertension warrants a higher rating.  However, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his hypertension.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his hypertension, as secondary to his service-connected diabetes.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Peripheral Neuropathy of the Left and Right Lower Extremities 

The Veteran seeks higher evaluations for his peripheral neuropathy in his lower left and right extremities. The Veteran is currently in receipt of separate evaluations for peripheral neuropathy of the right and left lower extremities; both disabilities are rated under Diagnostic Code 8522.  As discussed below, the symptomatology for these disabilities has been identical throughout this appeal.  For these reasons, the Board will discuss entitlement to higher initial disability ratings for peripheral neuropathy of the right and left lower extremities together.

Prior to September 4, 2009 the Veteran was assigned a noncompensable rating for his peripheral neuropathy.  As of September 4, 2009, he was assigned a 10 percent disability rating.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8522, a zero percent rating is assigned where there is mild paralysis of the musculocutaneous nerve.  A 10 percent rating is assigned where there is moderate paralysis.  A 20 percent rating is assigned where there is severe paralysis.  Complete paralysis; eversion of the foot weakened is assigned a 30 percent rating.  Id.


Prior to September 4, 2009

In a December 2000 private treatment record, the Veteran complained that he felt aching and pain in his legs.  He denied any numbness or paresthesias.  The private physician performed nerve conduction tests and determined that the findings were consistent with diabetic neuropathy.

A July 2003 private treatment record noted that the Veteran's peripheral neuropathy was stable.  A December 2003 VA treatment record noted that the Veteran complained of pain and tingling in his legs.  The Veteran has indicated throughout his VA treatment records that he suffers from painful peripheral neuropathy and takes prescribed medication for it.  See e.g., August 2004 prescription note, November 2006 VA treatment record, and May 2008 VA treatment record.

In order to be assigned a compensable rating, there must be evidence of moderate paralysis of the Veteran's lower extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  In this case, the above records do not provide evidence that prior to September 4, 2009 the Veteran suffered from moderate paralysis.  

As such, the Board finds that the Veteran is not entitled to a compensable rating prior to September 4, 2009.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

As of September 4, 2009

The Veteran was afforded a VA examination on September 4, 2009.  At this examination the Veteran reported that he had tingling and numbness with pain with decreased sensation in his lower bilateral extremities.  The Veteran reported no flare-ups, no ulcers, and used no assistive devices.  

The examiner found the Veteran had 4/5 sensation with decreased pinprick overlying the dorsal and plantar aspects of the feet bilaterally.  He further noted 1/3 sensation distally of the tibia bilaterally.  The examiner opined that the Veteran's peripheral neuropathy was moderate in severity.  

The Veteran was also afforded a VA examination in October 2009 for his peripheral neuropathy.  At this examination he reported pain and numbness in his lower extremities, with a crawling sensation in his legs, at night especially.

The examiner reported decreased touch sensation in the distal 1/3 of the bilateral legs.  The examiner noted muscle atrophy present and nerve dysfunction with neuralgia present.  Ultimately the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

In order to be assigned a higher rating, the Veteran must have severe paralysis of his lower extremities.  In this case, there is no evidence to indicate that the Veteran has severe paralysis of his lower extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Board acknowledges that the Veteran believes his bilateral peripheral neuropathy warrants a higher rating.  However, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected peripheral neuropathy.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his bilateral peripheral neuropathy of the lower extremities from September 4, 2009 forward.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his erectile dysfunction, hypertension or peripheral neuropathy of the bilateral lower extremities.  Additionally, there is not shown to be evidence of marked interference with employment due to any of these conditions.  

The Veteran has indicated that his erectile dysfunction does not allow him to ejaculate.  The Veteran has also reported that his blood pressure is usually in the 130s to140s for systolic and 70s to 80s for diastolic.  His peripheral neuropathy of the bilateral lower extremities causes pain and tingling in his legs.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for arthritis of the right hand is denied.

Entitlement to service connection for arthritis of the bilateral feet is granted.

Entitlement to an initial compensable rating for erectile dysfunction is denied.
		
Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial compensable rating prior to September 4, 2009 for peripheral neuropathy of the lower left extremity is denied.

Entitlement to a rating in excess of 10 percent as of September 4, 2009 for peripheral neuropathy of the lower left extremity is denied.

Entitlement to an initial compensable rating prior to September 4, 2009 for peripheral neuropathy of the lower right extremity  is denied.

Entitlement to a rating in excess of 10 percent as of September 4, 2009 for peripheral neuropathy of the lower right extremity is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


